Citation Nr: 0336890	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-03 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from June 1966 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In that rating decision, the RO, inter alia, denied 
service connection for degenerative joint disease of the 
right and left knees and left and right ankle disabilities.  
In June 2003, the veteran testified at a Board hearing at the 
RO.  


REMAND

Under the Veterans Claims Assistance Ace of 2000 (VCAA), the 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is 
"necessary" if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2003).  
The requirements set forth in paragraph (C) may be satisfied 
by competent evidence showing post-service treatment for the 
claimed disability.

In this case, the veteran claims entitlement to service 
connection for disabilities of the ankles and knees.  He 
states that during his period of active service, he fell 
approximately 4 feet from a helicopter to the ship deck, and 
heard his ankles pop when he landed.  He states that his 
ankles became swollen and his knees hurt following this 
episode and he was treated by a corpsman who administered 
ice.  The veteran now claims that he has had increasing 
problems with this ankles and knees since service.  

The veteran's service medical records are negative for 
complaints or abnormalities pertaining to the knees or 
ankles.  In fact, at his March 1970 service separation 
medical examination, his lower extremities, feet, and 
musculoskeletal system were normal on clinical evaluation.  
Likewise, when he was examined in March 1978 for purposes of 
affiliation with the U.S. Naval Reserve, similar findings 
were recorded.  Indeed, on a report of medical history 
completed by the veteran in March 1978, he specifically 
denied a history of lameness, a trick or locked knee, and 
foot trouble.  

Although the veteran's service medical records are negative 
for complaints or abnormalities pertaining to the knees or 
ankles, as set forth above, he has testified to an in-service 
injury and the post-service medical record shows that he is 
currently receiving treatment for arthritis in both knees and 
bilateral ankle arthralgia.  The record, however, contains no 
medical opinion regarding the etiology of the veteran's 
current bilateral knee and ankle disorders.  As a result, the 
Board finds that a VA medical examination and opinion is 
necessary.  38 C.F.R. § 3.159(c)(4) (2003).  

In addition, it appears that the record on appeal may be 
incomplete.  Private medical records contain a notation to 
the effect that the veteran underwent left knee surgery in 
1983, performed by a Dr. Hillard.  The veteran has not 
previously referred to this prior knee surgery in 
communications with VA and records from Dr. Hillard have not 
been associated with the claims folder.  As these records 
appear to be relevant to the issues on appeal, an attempt to 
obtain them, with the veteran's assistance, must be made.  

In addition, it is noted that in his September 2002 Notice of 
Disagreement, the veteran claimed that his private physician, 
Dr. Keith Collier, and his "bone specialist," Dr. Lucie 
King, believed that his current ankle and knee disabilities 
could have started in service as a result of the fell from 
the helicopter.  Records from Drs. Collier and King are not 
of record.  Moreover, the veteran is advised that the record 
on appeal currently contains absolutely no medical opinion 
linking his current ankle and knee disabilities to his period 
of service.  He is advised that he should obtain written 
statements from Drs. Collier and King as they would be 
advantageous to his claim.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise the 
veteran of the evidence necessary to 
substantiate his claims, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  The RO should contact the veteran and 
advise him that it is his responsibility 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers (including Drs. 
Hillard, Collier and King) who may 
possess additional records pertinent to 
his claims of service connection for 
disabilities of the knees and ankles.  
After securing any necessary 
authorization for the release of medical 
information, the RO should attempt to 
obtain copies of any treatment records so 
identified that are not already of 
record..  

3.  The veteran should be afforded VA 
medical examination to determine the 
nature and etiology of any current knee 
and ankle disabilities.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination of the veteran.  The 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not (i.e. 50 percent or 
greater likelihood) that any left or 
right knee or ankle disability identified 
on examination was incurred during the 
veteran's active service.  A complete 
rationale for all opinion expressed by 
the examiner should be provided. 

4.  After the actions requested above 
have been completed, the RO should again 
review the record considering all of the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




